DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This communication is responsive to the applicant's preliminary amendment filed 09/24/2021.
Claims 1-20 are pending.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
	Nakadai, Breebaart et al, and Greff et al disclose various audio localization and
mixing control devices for audio virtualization display and production, as cited in the parent application.
	Sekine discloses a sound field controller including a weighting coefficient outputting unit which outputs weighting coefficients for determining how the signals on the plurality of channels are to be distributed to the output channels, according to a relative positional relationship between the sound field and a listener.
	Worrell et al discloses a system having processor to generate synthesized audio signal based on contents of source audio signal and spatial configuration of speakers.
	Pinto et al discloses a spatial audio upmixing device for enabling mixing spatial sound on a more granular per-channel level the spatial bed that is a multi-channel audio content that represents a complete sound field description.
	Eubank et al is the issued patent 11,128,977 for parent application 16/645,429.


Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.

The following is an Examiner's Statement of Reasons for Allowance: 
Claims 1-20 are allowable over the art of record because the closest art of record as listed and discussed above fail to teach or suggest all the combination of interrelated steps or elements recited in independent claims 1 and 10; and for substantially the same reasons for allowance as set forth on parent application 16/645,429.


Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XU MEI whose telephone number is (571)272-7523.  The examiner can normally be reached on Monday-Friday 10-6:30 est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /XU MEI/             Primary Examiner, Art Unit 2654                                                                                                                                                                                           	 08/09/2022